 506DECISIONSOF NATIONALLABOR RELATIONS BOARDLocal Union 29, Bricklayers',Masons'and Plasterers'InternationalUnion,AFL-CIO (M. L. MasonryCo., Inc.)andFelice Nicoletti,Jr. Case 2-CB-5004May 8, 1973SUPPLEMENTAL DECISION AND ORDERBy CHAIRMAN MILLER AND MEMBERSFANNING ANDPENELLOOn February 5, 1973, Administrative Law JudgeHerzel H. E. Plaine issued the attached SupplementalDecision in this proceeding. Thereafter Respondentfiled exceptions and a supporting brief and GeneralCounsel filed a response admittingmerit inRespondent's exception 1.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, asamended, the Na-tional LaborRelations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the exceptions and briefand response thereto in light of the record made at thesupplemental hearing, and has decided to affirm therulings, findings,' and conclusions of the Administra-tive Law Judge as consistent herewith.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, LocalUnion 29, Bricklayers', Masons' and Plasterers' Inter-national Union, AFL-CIO, its officers, agents, andrepresentatives, shall pay to discriminatee, Felice Ni-coletti, Jr., (1) as net backpay herein determined to bedue $3,609, with interest at the rate of 6 percent perannumand (2) to his respective annuity and welfareand pension accounts with Local 29, Bricklayers',Masons' and Plasterers'InternationalUnion, AFL-CIO, the respective sums of $363 and $217, togetherwith any applicable penalties or interest for late pay-ment claimed and not waived by the respective ac-counts.All of such is to be paid less any taxwithholding required by Federal, state, and local laws.'We hereby find,in accord with the Respondent's exceptions and GeneralCounsel's agreement therewith,that the back welfare and pension paymentsshould go to Nicoletti's Local 29 account rather than to his Local 68 account.SUPPLEMENTAL DECISIONHERZEL H. E. PLAINE, Adminstrative Law Judge: This isa backpay proceeding,supplemental to the Board's decisionof January 7, 1972 (adopting Judge Kapell's decision ofDecember 3, 1971, TXD-677-71). Respondent (Local 29)was directed to make Nicoletti, the Charging Party, wholefor hislosses resultingfrom Local 29's unfair labor practice(in violation of Section 8(b)(1)(A) and Section 8(b)(2) of theAct) that caused the Employer (M. L. Masonry)to termi-nate Nicoletti's employment on July 2, 1971.Pursuant to a backpay specification and notice of hear-ing, and Local 29's answer making claims in opposition, thecase was tried on October 30, 1972, in New York City. Onlycounselfor Local 29 has filed a brief.Upon the entire record of the case, including my observa-tion of the witnesses and consideration of the brief, I makethe following:FINDINGS AND CONCLUSIONS1.THE AMOUNT OF BACKPAYThe General Counsel established, with the aid of certainstipulations, the amount of the gross backpay due Nicoletti,a journeyman bricklayer, for the backpay period, July 2,1971, the day of discharge, to October 5, 1971, the last dayon which journeyman bricklayers were employed by M. L.Masonry at the Rockland County Community College sitewhere Nicoletti had been employed. Gross back wages forNicoletti were arrived at by multiplying the average numberof hours, worked each week in the backpay period by thejourneymen bricklayers on the job, by $9 per hour, on acalendar quarter basis as prescribed by the Board.' Thegross calculations initially covered not only most of thethird quarter but also the first few days of the fourth quarterof 1971.However after credit was given for interim earningswhich began September 29, 1971, when Nicoletti began anew job with Puma Construction Co. in Saugerties, UlsterCounty, New York, the credit, in practical effect, eliminatedany backpay obligation by Local 29 for the first few daysof the fourth calendar quarter of 1971, and resulted in a netbackpay obligation confined to the third calendar quarterof 1971.In addition to wages, under Local 29's contract with theemployer (G.C. Exh. 2), the wage obligation and, therefore,the backpay obligation entailed additional payments of $1per hour of the back hours into the employee's union annui-ty account, and 6 percent of his gross back wages into theemployee's union welfare and pension account. In this case,the back welfare and pension payment would go intoNicoletti's welfare and pension account with Local 68, hishome local (atNewburgh, Orange County, New York), towhom he paid his regular union dues, and the back annuitypayment would go into Nicoletti's annuity account withRespondent Local 29, to whom he had paid assessments inconnection with his employment under its jurisdiction inRockland County.Therefore, for the third quarter-year of 1971, the backpayobligation of Local 29, is as follows:1F.W Woolworth Company,90 NLRB 289 (1950), approved inN L R.B.v.Seven-Up Bottling Company of Miami, Inc.,344 U S 344 (1953).203 NLRB No. 94 LOCALUNION 29,BRICKLAYERS507Due Nicoletti for backwages$3,609Due Nicoletti'sannuityaccount with RespondentLocal 29,363Due Nicoletti's welfare andpension account with Local21768, Bricklayers',Masons'and Plasterers'Interna-tional Union,Total backpay obligation,$4,189Unless there is merit to Local 29's defenses consideredbelow, the sum of $3,609 is due and payable by Local 29 toNicoletti withinterestat 6 percent per annum appropriatelycalculated;2 and the furthersum of$580 is due and payableby Local 29 as follows, $363 to Nicolleti's annuity accountwith Local 29, and $217 to Nicoletti's welfare and pensionaccount with Local 68, together with any applicable penal-ties or interestfor late payment claimed and not waived bythe respective accounts; minus any required tax withhold-ings tobe deducted and paid by Local 29 under Federal,state,or local law from any of the sums included in theforegoing total backpay obligation.11.THE DEFENSESAt trial and in its brief, Local 29 raised three defensesaimed at reducing the size of its liability,namely,(a) thatthe backpay period should have been shortened to termi-nate no later than September14, 1971; (b)that discrimina-teeNicoletti failed tomake reasonable efforts afterdischarge to find work and mitigate Local 29's liability; and(c) that Nicoletti had interim earnings that were not report-ed and credited aginst the calculated backpay.Local 29 provided no evidence of unreported interimearningsby discriminatee Nicoletti, and there is no need tofurther consider the third defense.A. Claim of aShorterBackpay PeriodLocal 29argues that even if discriminateeNicoletti hadnot been discharged because of its unfair labor practice onJuly 2, 1971, hewould surely have been involved in employ-erM. L.Masonry'slayoffof some of its employees onSeptember14, 1971, prior tothe closedown on October 5 ofM. L. Masonry's part of the construction job. Hence, saysLocal 29, the backpayperiod should have been terminatedno later than September14, anditwas erroneous to calcu-late it to October 5(as the backpay specification alleged) ormore precisely to September 29 when Nicoletti obtainednew employment elsewhere.2 Interest at 6 percent accrues commencing with the last day of the calen-dar quarter on the amount due and owing for the quarterly period, andcontinuing until the date of payment of the total backpay. IsisPlumbing &Heating Co,138 NLRB 716, 720-721 (1962), approvedinPhilip Carey Mfg.Co. v. N.L.R.B.,331 F.2d 720(C.A. 6, 1964),cert.denied 379 U.S. 888.In support, Local 29 produced only the bricklayer whohad been its shop steward on the Rockland County schoolconstructionjob, RussellRoss.Ross testifiedthat there hadbeen a layoff on June 28, 1971 (which encompassed also theunlawful discharge on July 2 ofdiscriminateeNicoletticaused, as was found, by the actions of Ross and Local 29'sbusinessagent Emil Parietti); that the next major layoffoccurred September 14, 1971, when therewere17 personson M. L. Masonry's payroll on the job, and the layoff left8 or 9 men working thereafter (until M. L. Masonry termi-nated its work on October 5), including the foreman orsuperintendent,D'Alessio, a deputy foreman, Shop StewardRoss, 1 apprentice, and the remainder journeymen bricklay-ers. Inhis opinion, said Shop Steward Ross, if Nicoletti hadstill been working on the job September 14, 1971, he wouldhave been among theseveral menlaid off.Shop Steward Ross conceded that the employer's fore-man, D'Alessio, made the decisions as to which men wouldbe laid off, without any consultation beforehand with Ross,and that D'Alessio merely informed him who they wereafter the decision. Ross' opinion that Nicoletti would havebeenlaid off on September 14, if he had been on the payroll,was based only on what Ross said was his long-time experi-ence as a bricklayer. This was purely speculative.Nevertheless, even if one speculated, as Local 29 wouldhave me do, such evidence as there was would indicate,contrary to Ross' opinion, the likelihood that ForemanD'Alessio would not have acted to lay off discriminateeNicoletti if he were on the Rockland County school job inSeptember, absent unlawful pressure exerted upon D'Ales-sio by Local 29 as in the previous July.In the first place, the stipulated payrolls (G.C. Exhs. 3 and4) and testimony established that in the layoff of September14 there were only six men laid off and that elevenmen (noteight ornine)were retained. Of these (apart from the fore-man, deputyforeman, Shop Steward Ross, and the appren-tice)seven wereall or mostly journeymen bricklayers, whichwas Nicoletti's classification.In the secondplace, on this job, as Shop Steward Rosstestified, layoff was not governed by seniority but, as Fore-man D'Alessio said in the maincase,was determined byproficiency. Foreman D'Alessio had developed a high re-gard for Nicoletti's proficiency, and Nicoletti survived lay-offsprior to and including June 28 from a peak of 56bricklayers and 33 laborers in May to a force of approxi-mately18 men afterJune 28. Foreman D'Alessio had notincluded Nicoletti in the June 28 layoff, but when the layofflistwas issued,Shop Steward Ross prevailed on D'Alessioto removefrom the layoff list and restore to employment,on the plea of hardship, a RocklandresidentLocal 29 man(with 10 children) in place of Nicoletti, an out-of-countyLocal 68 man. However, Forman D'Alessio did not lay offNicoletti but caused him to be transferred forthwith to an-other M. L. Masonryjob, outside Local 29's jurisdiction, atNew Paltz, Ulster County, New York, north of Nicoletti'shome at Newburgh in Orange County. Unfortunately, a dayor two later a strike a'Id picketing commenced at the NewPaltz job, shutting it down and preventing Nicoletti fromworking, and he returned on July 1 to the Rockland Countyschool job and was put back to work by Foreman D'Alessio.At this point, Shop Steward Ross andBusinessAgent Par- 508DECISIONSOF NATIONAL LABOR RELATIONS BOARDietti intervened. Parietti told Foreman D'Alessio that Local29 had men out of work and that he could not keep theoutsiderNicoletti on the job. It was then that D'AlessiodischargedNicoletti (see Judge Kapell's decision),tellinghim he likedhiswork but that he, D'Alessio,was beingpressuredby Parietti and Ross to drop Nicoletti in favor ofa local area man, and suggestingthat Nicoletti try NewPaltz againif it reopened.According to the previous testimony of Foreman D'Ales-sio andthe current testimony of discriminatee Nicoletti,M. L. Masonry ran into financial difficulties and lost theNew Paltz job. When it reopened a few days later on July5, according to Nicoletti, new people were in charge andworking, and he was told by them that there was no job forhim.Significantly is was on D'Alessio's recommendation inmid-SeptemberthatNicoletti obtained his next job thatbegan September 29 witha PumaConstruction Company,doing a motel job in Saugerties,Ulster County New York.The recommendation was apparentlyexcellent, because Ni-coletti was not only put to work but was put in charge byPuma of runningits job, theirfirstunion job, according tothe testimony.All of thesefacts suggestthat there was no basis for evenspeculating that ForemanD'Alessio or his principal M. L.Masonry would have laid off discriminatee Nicoletti fromthe Rockland County school job before the end of the jobon October 5, 1971, had he been permitted to work there byLocal 29 after July 2. General Counsel's use of October 5as the terminaldate of the backpay period, moved back toSeptember29 by reason of discriminatee Nicoletti's newemploymentcommencingthen, was not impeached.B. Claim of Failure to Mitigate LiabilityThe duty ofa discriminatee to minimize his loss of earn-ings ina backpaycase had its genesisinPhelps Dodge Corp.v.N.LR.B.,313 U.S. 177, 197-200 (1941). The SupremeCourt decided thatsinceonly actual losses should be madegood, deductions should be made not only for actual inter-im earnings of the discriminatee but also for losses of earn-ingswhich he wilfully incurred.Itwasheld that therespondent who was liable for the backpay would be per-mitted to adduce proof of any such wilful loss of earnings.Over the years, the Board has given fuller meaning to theconcept of wilful loss of earnings, holding, among otherthings, that it entails the making of at least reasonable ef-forts by the discriminatee to find new employment that issubstantially equivalent to the position from which he wasdischarged and that is suitable to a person of his back-ground and experience,Southern Silk Mills,116 NLRB 769,733 (1956), cited and quoted with approval in N.L.R.B. v.MiamiCoca-Cola Bottling Co.,360 F.2d 569, 575 (C.A. 5,1966). The claim, as made here, that the discriminatee failedto make such reasonable efforts, is an affirmative defenseand the burden of proof is on the respondent, Id, and seeN.L.R.B. v. Mastro Plastics Corp.,354 F.2d 170, 174 (C.A.2, 1965), cert. denied 384 U.S. 972;Florence Printing Co. v.N.L.R.B.,376 F.2d 216, 223 (C.A. 4, 1967).At trial, Local 29 examined discriminatee Nicoletti re-garding his efforts to find work. Nicoletti testified to a num-ber of specific steps he took, and regarding jobs to which heapplied after his discharge, without turning up a job untilhis former foreman, D'Alessio, on the Rockland Countyschool job recommended him to the Puma job in Septem-ber, which Nicoletti commenced September 29, discussedsupra.Nicoletti's efforts included applying to the businessagent of his home Local 68, Korotky, and the business agentof Local 14 at Kingston, calling or seeing friends in his tradefor leads and calling at jobs that appeared to offer a possi-bility of being hired. The answers he got until the Puma jobwas, no work, and he testified that there were no offers thathe declined.To contradict or impeach discriminatee Nicoletti's testi-mony, Local 29 produced its business agent, Parietti, theman responsible for having caused Nicoletti's discharge.Parietti testified that there was plenty of work in his area(Rockland County and part of Orange County) in July,August, and September 1971, that he was looking for men,and that other business agents in other counties were look-ing for men and calling him for help, and that if Nicolettihad applied to him after the discharge he would have putNicoletti to work the next day.Nicoletti had paid assessments to Parietti's Local 29 inthe several months Nicoletti worked on the RocklandCounty school job. Parietti admitted that he regarded Nico-letti as one of the men, working in Local 29's jurisdiction,to whom he owed the responsibility to help find work. Hefully conceded knowledge of the layoff, out of which camethe discharge of Nicoletti on Parietti's representation thatretention of Nicoletti was taking a job away from local areamen who were out of work. Nevertheless Parietti admitted,despite the alleged plethora of (unidentified) jobs, that hemadeno effort to reach Nicoletti directly or through Local68's businessagentKorotky. The circumstances of the casesuggest thateven if Nicoletti had applied to business agentPanetti he would not have been helped and that Nicolettihad good reason to believe it would have been futile as wellas demeaning to apply to Parietti.In any event,businessagent Parietti's unsupported asser-tion, now, that there was plenty of available work for discri-minatee Nicoletti, then, is contradictory of what Pariettiwas saying when he caused Nicoletti's discharge, and is notentitled to belief. If it had been true, Pariettihimself was ina position at the time to have minimized Local 29's backpayobligation to Nicoletti by bringing the job opportunities tohis attention. This was not done.There is no merit to the defense that discriminatee Nico-lettidid not make reasonable efforts to find suitable em-ployment in the backpay period, and I find that Local 29has failed to establish that there was a wilful loss of earningsby the discriminatee that would have reduced the liabilityof Local 29 beyond the credit already given for interimearnings.[Recommended Order omitted from publication.]